DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
The applicant argues that “Therefore, it is understood that the armature spring 7 has only the function of urging the armature 4 toward the knife-edge support of the yoke plate 6. There is no teaching or suggestion (expressly or inherently) in Jaegle that the armature spring 7 is disposed to apply a restoring force to the armature 4 when the armature 4 is in an open contact position. As such, Jaegle fails to teach or suggest a relay comprising wherein, when the armature is in the open contact position, the armature is retained in the open contact position by a resultant force of a restoring force applied to the armature by the hinge springe and the attractive force of the magnet, as expressly required by Applicant's claim 1.”  This argument is not persuasive because there is no evidence that the hinge spring 7 of the prior art has only the function argued by the applicant. On the contrary, by looking at figure 1 of the reference, one of ordinary skill in the art can easily conclude that by urging the armature toward the yoke plate, the hinge spring 7 also performs the claimed functionality because without the hinge spring the armature would not remain at the hinge point and the device would not function as intended. Thus, the hinge spring 7 constantly applies a restoring force to the armature to retain the armature in position as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jaegle et al. (US 4020434).
In re claim 1, Jaegle, in figures 1-3, discloses an electromagnetic relay, comprising: an electromagnet unit comprising a coil (2), an iron core (3), and a yoke (5) connected to the iron core; an armature (4) supported so as to be pivotable relative to the yoke by a hinge spring (7); a contact comprising a first contact and a second contact (contacts positioned on springs 11), which can switch, in accordance with pivoting of the armature, between a closed contact state in which the first contact contacts the second contact and an open contact state in which the first contact is separated from the second contact (inherent functionality); an elastic member which elastically deforms in accordance with the pivoting of the armature (springs 11 or 12 meet this limitation), and applies a contact force between the first contact and the second contact in the closed contact state; and a magnet (9) which generates an attractive force for retaining the armature in an open contact position corresponding to the open contact state, wherein when the armature is in the open contact position, the armature is retained in the open contact position by a resultant force of a restoring force applied to the armature by the hinge springe and the attractive force of the magnet (inherent function of the shown structure).
In re claim 2, Jaegle, in figures 1-3, discloses a base (1), wherein the electromagnet unit is disposed on one end side of the base, the contact is disposed on the base on the other end side opposite the one end (as seen in figure 1), the first 
In re claim 3, Jaegle, in figures 1-3, discloses that the coil is arranged on the base so that an axis of the coil is perpendicular to the base, the yoke has a substantially L-shaped cross-sectional shape (as seen in figure 1), and comprises a lower surface connected to an end of the iron core of the coil on the base side, and a side surface extending parallel to a side surface of the coil along an axial direction of the coil, the magnet is adhered to a surface of the side surface of the yoke on the contact side (as seen in figure 1), the armature (4) has a substantially L-shaped cross-sectional shape and is pivotably engaged with a tip of the side surface of the yoke, the armature comprises an upper surface facing the other end side of the iron core of the coil, and a side surface along the side surface of the yoke, and 12Attorney Docket No. 1226-004USO1/P190090USthe magnet attracts the side surface of the armature in the open contact state (inherent function for proper operation).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Alexander Talpalatski/           Primary Examiner, Art Unit 2837